DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.  The claims are drawn to a polyester elastomer resin composition which contains; a thermoplastic polyester elastomer (A) prepared by bonding a hard segment and a soft segment, wherein the hard segment comprises a polyester constituted from an aromatic dicarboxylic acid and an aliphatic and/or alicyclic diol(s) as constituting ingredients, and wherein the soft segment is at least one member selected from a group consisting of an aliphatic polyether, an aliphatic polyester and an aliphatic polycarbonate; an alicyclic polycarbodiimide compound and/or an aliphatic polycarbodiimide compound (B); and a polyamide resin (C) having an amine value of 50 to 2000 eq/t in such a ratio that (B) is in 0.1 to 5 part(s) by mass and (C) is in 0.1 to 10 part(s) by mass to 100 parts by mass of (A), characterized in that the polyester elastomer resin composition has an acid value which is more than 5 eq/t and not more than 20 eq/t.
The claims are allowable over the closest prior art as noted below:
Ohashi et al (WO 2015/194583, please refer to US 2017/0130046 for English language equivalent) teaches a thermoplastic polyester elastomer (Abstract) composition.  The thermoplastic polyester elastomer contains the recited hard and soft segments ([0026]).  Ohashi teaches that the composition contains a polycarbodiimide (Abstract).  However, Ohashi fails to teach the polyamide resin and the recited acid value.
Akaishi et al (EP 3 415 564 A1) teaches a polyester elastomer composition (Abstract) which comprises the recited hard and soft segments ([0009]).  It also teaches the addition of a polyamide as a 
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764